Title: From Thomas Jefferson to Wilson Cary Nicholas, 19 October 1795
From: Jefferson, Thomas
To: Nicholas, Wilson Cary



Dear Sir
Monticello Oct. 19. 1795.

Mr. Jefferson the bearer hereof is not entirely unknown to you I believe. He asks of me however a line of introduction. He is a candidate for the office rendered vacant by the death of Mr. Hay, and he wishes me to say to you what I know of him. He has respectable talents, is well-read in the law, and is a good republican, and a very honest man. If no fitter person offers, I need not ask your aid to him; if a fitter offers, I would not ask it, but wish you to do, as I would myself, vote for the fittest. He mentions several candidates; of course you will have considerable choice.
Colo. Burr left this two or three days ago, after a stay of one day. We do not yet hear of Mr. Randolph’s publication. I am with great esteem Dr. Sir Your friend & servt

Th: Jefferson

